DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Allowability Notice
The Patent Trial and Appeal Board reversed the rejection(s) against Claims 12-33.  Accordingly, Claims 12-33 are allowed.
The following is the reason for allowance: Singh (US 8279802 B1) in view of Poyhonen (US 20060059337 A1) is considered as the most relevant document in the prior art, which discloses 
a method (See Singh Fig. 2) comprising: 
transmitting a first service message of a Short Message Service to a Short Message Service gateway server (See Singh Fig. 3, Col 1, lines 46-50: (8). See Singh Fig. 4, Col 8, lines 14-17)
the first service message comprising a host name resolution request for a host name (See Singh Col 6, line 35: (36). See Singh Fig. 4, Col 8, lines 14-17. See Fig. 2, 43. Col 1, lines 37-39: (7)) (See Poyhonen Fig. 6A, 400 and 410. [0064])
wherein the host name is associated with a remote server (See Singh Fig. 2, 43. Col 5, lines 52-56. See Singh Col 6, line 35)
the remote server being a device that is different from the Short Message Service gateway server (See Singh Fig. 3, a service portal 64. Col 1, lines 46-50: (8))
processing the host name resolution request (See Singh Fig. 4, Col 8, lines 47-50) using a communication channel (See Singh Fig. 3, channels 32, 34, and/or 76) between the Short Message Service gateway server (See Singh Fig. 3, a service portal 64) and a host name resolution server (See Singh Fig. 3, the server 12) (See Singh Fig. 3, Col 8, lines 36-39) 
a host name resolution server (See Poyhonen Fig. 1. a DNS server 20)  that is different from the remote server (See Poyhonen Fig. 1.  [0033], (See Poyhonen Fig. 1. [0030])
transmitting an IP data packet to the IP address associated with the remote server. (See Singh Fig. 3, 58. Col 6, lines 44-46: (38), See Singh Fig. 2, 58. Col 6, lines 44-46: (38)) (See Poyhonen Fig. 6A, 450. [0064])
Singh in view of Poyhonen does not discloses the technical features in Claims 12, 18, 23, 29, and 33 of receiving/transmitting, from the Short Message Service gateway server, a second service message of the Short Message Service, the second service message comprising an IP address associated with the remote server 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2646